United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 14-1641
                      ___________________________

                           Robert Singleton Johnson

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

Ray Hobbs, Director, Arkansas Department of Correction; John Maples, Warden,
 Grimes Unit, ADC; Chad Davis, Hearing Officer, Grimes Unit, ADC; Josuah
               Sorrels, Correction Officer, Grimes Unit, ADC

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                  Appeal from United States District Court
               for the Eastern District of Arkansas - Batesville
                                ____________

                         Submitted: December 1, 2014
                           Filed: December 9, 2014
                                [Unpublished]
                                ____________

Before SMITH, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.
      Arkansas inmate Robert Johnson appeals the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action, in which he asserted his equal
protection rights were violated by defendants when he was charged and punished
more harshly than a white inmate with whom he had been in an altercation. Johnson
also challenges the court’s denial of appointed counsel, and contends that the
magistrate lacked jurisdiction to grant summary judgment.

      First, we find that the magistrate had authority to rule on the summary
judgment motion without review by a district court judge, because all parties had
executed a consent to the magistrate’s authority. See 28 U.S.C. § 636(c). Second, we
conclude that the district court did not abuse its discretion in denying appointed
counsel. See Phillips v. Jasper Cnty. Jail, 437 F.3d 791, 794 (standard of review).

       Finally, upon de novo review, see Schoelsch v. Mitchell, 625 F.3d 1041, 1045
(8th Cir. 2010) (standard of review), we agree with the district court that the
undisputed facts showed that Johnson and the other inmate were not similarly situated
with regard to the altercation. See Weiler v. Purkett, 137 F.3d 1047, 1051 (8th Cir.
1998) (en banc) (equal protection claim). We also find no other evidence supporting
an inference that any defendant intentionally or purposefully discriminated against
Johnson based on his race. See Lewis v. Jacks, 486 F.3d 1025, 1028 (8th Cir. 2007).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
        The Honorable Joe J. Volpe, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).

                                         -2-